 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:15-cr-189 GEB

12                                 Plaintiff,
                                                      MOTION TO DISMISS WITHOUT PREJUDICE
13                          v.

14   ALYSSA TEGAN BRULEZ,

15                                 Defendant.

16

17          Pursuant to Federal Rule of Criminal Procedure 48(a), the government moves to dismiss without
18 prejudice the remaining counts against defendant Alyssa Tegan Brulez in the pending indictment (ECF

19 Dkt. No. 10), specifically, Counts Two and Three (as to this defendant only). The defendant has no

20 objection to this motion.

21

22   Dated: December 19, 2019                             McGREGOR W. SCOTT
                                                          United States Attorney
23

24                                                        /s/ Michael M. Beckwith
                                                          MICHAEL M. BECKWITH
25                                                        Assistant United States Attorney
26
27

28

      Motion to Dismiss without Prejudice             1
30
 1                                               ORDER

 2         The Court, having read and considered the government’s motion, hereby orders that Count Two

 3 and Count Three of the pending Indictment (ECF Dkt. No. 10) are hereby dismissed without prejudice

 4 as to Alyssa Tegan Brulz only.

 5

 6         IT IS SO ORDERED.

 7         Dated: December 20, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      Stipulation and [Proposed] Order               1
30
